Exhibit 10.76


Effective as of February 1, 2010


Stephen Lind
2012 La Colina Dr.
Santa Ana, CA 92705




Re: Offer of Employment




Dear Stephen:


This letter confirms the terms and conditions upon which Autobytel Inc., a
Delaware corporation (“Company”) is offering employment to you. Note that this
offer of employment and your employment by the Company is contingent upon
various conditions and requirements that must be completed prior to commencement
of employment, which conditions and requirements are set forth below.
 
1.           Employment.
 
(a)           Effective as of the date you commence employment with the Company
(“Commencement Date”), which date is anticipated to be February 1, 2010, the
Company will employ you as EVP, Corporate Development. In such capacity, you
will report to the Company’s CEO or such other person as may be designated by
the Company from time to time.
 
(b)           Your employment is at will and not for a specified term and may be
terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this offer
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
(c)           Upon termination of your employment by either party, whether with
or without cause or good reason, you will be entitled to receive only that
portion of your compensation, benefits, reimbursable expenses and other payments
and benefits required by applicable law or by the Company’s compensation or
benefit plans, policies or agreements in which you participate and pursuant to
which you are entitled to receive the compensation or benefits thereunder under
the circumstances of and at the time of such termination (subject to and payable
in accordance with the terms and conditions of such plans, policies or
agreements).
 
2.           Compensation, Benefits and Expenses.
 
(a)           As compensation for the services to be rendered by you pursuant to
this agreement, the Company hereby agrees to pay you at a Semi-monthly Rate
equal to Ten Thousand Six Hundred Twenty-five Dollars ($10,625).  The
Semi-monthly Rate shall be paid in accordance with the normal payroll practices
of the Company.
 
(b)           You shall be entitled to participate in annual incentive
compensation plans, if any, that may be adopted by the Company from time to time
and that are afforded generally to persons employed by the Company at your
position level (subject to the terms and conditions of any such annual incentive
compensation plans). Should such an annual incentive bonus plan be adopted for
any annual period, your target annual incentive compensation opportunity will be
as established by the Company for each annual period, which may be up to 70% of
your annualized rate (i.e., 24 X Semi-monthly rate) based on achievement of
objectives specified by the Company each annual incentive compensation period
(which may include Company-wide performance objectives, divisional or department
performance objectives and/or individual performance objectives, allocated
between and among such performance objectives as the Company may determine).
Specific annual incentive compensation plan details, target incentive
compensation opportunity and objectives for each annual compensation plan period
will be set forth in written documents signed by the parties. Awards under
annual incentive plans may be prorated for a variety of factors, including time
employed by the Company during the year, adjustments in base compensation or
target award percentage changes during the year, and unpaid leaves.  You
understand that the Company’s annual bonus plans, their structure and
components, specific target incentive compensation opportunities and objectives,
and the achievement of objectives and payouts, if any, thereunder are subject to
the sole discretion of the Company’s Board of Directors, or a committee thereof.
 
(c)           Subject to approval by the Company’s Board of Directors or a
committee thereof, it is anticipated that upon commencement of employment you
will be granted options to acquire shares of the Company’s common stock. The
number of shares, exercise price, vesting, exercise, termination and other terms
and conditions of these options shall be governed by and subject to the terms
and conditions of the applicable stock option plan and stock option award
agreement. The granting and exercise of such options are also subject to
compliance with applicable federal and state securities laws.
 
 (d)           You shall be entitled to participate in such ordinary and
customary benefits plans afforded generally to persons employed by the Company
at your level (subject to the terms and conditions of such benefit plans, your
making of any required employee contributions required for your participation in
such benefits, your ability to qualify for and satisfy the requirements of such
benefits plans).
 
(e)           You are solely responsible for the payment of any tax liability
that may result from any compensation, payments or benefits that you receive
from the Company. The Company shall have the right to deduct or withhold from
the compensation due to you hereunder any and all sums required by applicable
federal, state, local or other laws, rules or regulations, including, without
limitation federal and state income taxes, social security or FICA taxes, and
state unemployment taxes, now applicable or that may be enacted and become
applicable during your employment by the Company.
 


3.           Pre-Hire Conditions and Requirements. You have previously submitted
an Application for Employment and a Consent to Conduct a Background Check. This
offer of employment and your employment by the Company is contingent upon
various conditions and requirements for new hires that must be completed prior
to commencement of employment. These conditions and requirements include, among
other things, the following:
 
(i)           Successful completion of the Company’s background check.
 
(ii)           Your execution and delivery of this offer letter together with
the Company’s Employee Confidentiality Agreement and Mutual Agreement to
Arbitrate, the forms of which accompany this offer letter and which are hereby
incorporated herein by reference. Please sign this offer letter and these other
documents and return the signed original documents to me.
 
(iii)           Your execution and delivery of your acknowledgment and agreement
to the Company’s Employee Handbook, Securities Trading Policy, Code of Conduct
and Ethics for Employees, Officer and Directors, and Sexual Harassment Policy.
Upon your acceptance of this offer letter, you will be provided instructions how
to access online, sign and return these documents.
 
(iv)           Your compliance with all applicable federal and state laws,
rules, regulation and orders, including (1) your execution and delivery of an
I-9 Employment Eligibility Verification together with complying verification
documents; and (2) your execution and delivery of a W-4 Employee’s Withholding
Allowance Certificate. Upon your acceptance of this offer letter, you will be
provided instructions how to access online, sign and return these documents.
 
The documents referenced in Sections 3(ii), (iii) and (iv) above are referred to
herein as the “Standard Employee Documents.”
 
4.           Prior Employment Requirements or Obligations. The Company requires
that you comply with all terms and conditions of any employment or other
agreements or legal obligations or requirements you may have with or owe to your
current or former employers. In particular, the Company requires that you comply
with the terms and conditions of any confidentiality or non-disclosure
agreements, policies or other obligations You may owe your former employers, and
Employee shall not disclose to the Company or provide the Company with copies of
any confidential or proprietary information or trade secrets of any former
employer. The Company expects that you will comply with any notification
requirements relating to the termination of your employment with your current
employer and will adjust the anticipated Commencement Date accordingly to
accommodate any required notice period.
 
5.           Amendments and Waivers.  This agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power, or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of any party of any right hereunder,
nor any single or partial exercise of any rights hereunder, preclude any other
or further exercise thereof or the exercise of any other right hereunder.
 
6.           Notices.  Any notice required or permitted under this agreement
will be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for you are
set forth on the signature page to this agreement and for the Company as set
forth in the letterhead above and may be changed from time to time by notice
from the changing party to the other party pursuant to the provisions of this
Section 6. For purposes of this Section 6, "Electronic Transmission” means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.
 
7.           Choice of Law.  This agreement, its construction and the
determination of any rights, duties or remedies of the parties arising out of or
relating to this agreement will be governed by, enforced under and construed in
accordance with the laws of the State of California, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws of such
state.


8.           Severability.  Each term, covenant, condition, or provision of this
agreement will be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this agreement to give as much effect as
possible to the terms and provisions of this agreement.  Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.


9.           Interpretation.  Every provision of this agreement is the result of
full negotiations between the parties, both of whom have either been represented
by counsel throughout or otherwise been given an opportunity to seek the aid of
counsel. No provision of this agreement shall be construed in favor of or
against any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof. Captions and headings
of sections contained in this agreement are for convenience only and shall not
control the meaning, effect, or construction of this agreement. Time periods
used in this Agreement shall mean calendar periods unless otherwise expressly
indicated.
 
10.           Entire Agreement.  This Agreement, together with the Standard
Employee Documents, is intended to be the final, complete and exclusive
agreement between the parties relating to the employment of you by the Company
and all prior or contemporaneous understandings, representations and statements,
oral or written, are merged herein.  No modification, waiver, amendment,
discharge or change of this agreement shall be valid unless the same is in
writing and signed by the party against which the enforcement thereof is or may
be sought.
 
11.             Counterparts; Facsimile or PDF Signature.  This agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
agreement maybe executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.


This offer shall expire seven (7) calendar days from the date of this offer
letter. Should you wish to accept this offer and its terms and conditions,
please confirm your understanding of, agreement to, and acceptance of the
foregoing by signing and returning to the undersigned the duplicate copy of this
offer letter enclosed herewith.


Autobytel Inc., a Delaware corporation
 
By:          /s/ Glenn E Fuller
Glenn E. Fuller
 
EVP, Chief Legal and Administrative Officer and Secretary

Accepted and Agreed
as of the date
first written above:




 /s/ Stephen Lind
 Stephen Lind
  2012 La Colina Dr.
  Santa Ana, CA 92705